ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                             )
Goodwill Services, Inc.                     )      ASBCA No. 62025
                                             )
Under Contract No. HDECOS-16-C-0027          )

APPEARANCE FOR THE APPELLANT:                       Mr. William Carlson
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Brian M. Lucero, Esq.
                                                     Deputy General Counsel
                                                    Betsy E. Dulin, Esq.
                                                     Trial Attorney
                                                     Defense Commissary Agency
                                                     Fort Lee, VA

                                 ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

      Dated: June 4, 2019




                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62025, Appeal of Goodwill Services,
Inc., rendered in conformance with the Board's Charter.

       Dated:

                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals